IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MADELINE MORRISON,                                   No. 83700
                                    Appellant,
                                vs.
                  RICHARD ZUCKER; HILLSDALE                                    ILE
                  COLLEGE; FISHER HOUSE
                  FOUNDATION; SOUTHWESTERN                                  SEP 2 0 2022
                  LAW SCHOOL; JIM RUZICKA; AND
                                                                        CLERre tiETH
                                                                                  V kE7VREOA NURT
                  ELAINE STREGER,                                      BY   •-•' • ( P
                                    Res • ondents.                         DEPUTY CLERK




                                      ORDER DISMISSING APPEAL

                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROW

                                                          BY:


                 cc:   Hon. Gloria Sturman, District Judge
                       Law Offices of Mitchell S. Sisson
                       Goldsmith & Guymon, P.C.
                       Elaine Streger
                       Jim Ruzicka
                       Lee Kiefer & Park, LLP
                       Michaelson Law
                       Richard Zucker
                       Eighth District Court Clerk

 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER


                                                                                  02.2. -PMLiti